Per Curiam.
On February 19, 1985, our Supreme Court set aside the judgment of the Appellate Session of the Superior Court in this case and remanded the case to this court1 with direction to reinstate the trial *69court’s judgment of dismissal. Bridgeport Bowl-O-Rama, Inc. v. Zoning Board of Appeals, 195 Conn. 276, 487 A.2d 559 (1985).
Pursuant to, and in conformity with, that remand, we hereby reinstate the judgment of the trial court.

 Appeals formerly filed in the Appellate Session of the Superior Court have been transferred to the Appellate Court by Public Acts, Spec. Sess., June, 1983, No. 83-29, § 3; General Statutes § 51-197a.